Case 1:21-cv-02200-PKC-RML Document 8 Filed 05/13/21 Page 1 of 2 PageID #: 33




IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------X
NAFTALI ROSENBERG, individually and on
behalf of all others similarly situated,
                                                               Court File No. 1:21-cv-2200-PKC-RML
                                 Plaintiff,
                                                               Judge Pamela K. Chen
v.                                                             Magistrate Judge Robert M. Levy

MRS BPO, LLC d/b/a MRS ASSOCIATES,

                                 Defendant.

-------------------------------------------------------X

                  RULE 7.1 DISCLOSURE STATEMENT OF MRS BPO, LLC

        Defendant MRS BPO, LLC d/b/a MRS Associates as and for its Rule 7.1 Corporate

Disclosure Statement provides as follows:

        MRS BPO, LLC is a wholly owned subsidiary of MRS Associates, Inc. Neither MRS

BPO, LLC, nor MRS Associates, Inc. are publicly traded or are owned by any other entity that is

publicly traded.


Dated: May 13, 2021                                            By /s/ Michael T. Etmund_____________
                                                                 Michael T. Etmund, NY REG # 5168331
                                                                 MOSS & BARNETT, PA
                                                                 150 South Fifth Street, Suite 1200
                                                                 Minneapolis, MN 55402-4129
                                                                 Telephone: (612) 877-5309
                                                                 Facsimile: (612) 877-5050
                                                                 Michael.etmund@lawmoss.com




                                                           1
6943090v1
Case 1:21-cv-02200-PKC-RML Document 8 Filed 05/13/21 Page 2 of 2 PageID #: 34




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2021, the foregoing document was filed with the Clerk of

the Court and served in accordance with the Federal Rules of Civil Procedure and/or the Eastern

District’s Local Rules, and/or the Eastern District’s Rules on Electronic Service, upon the

following:

        Tamir Saland, Esq.
        Stein Saks
        tsaland@steinsakslegal.com
        Counsel for Plaintiff


                                                    /s/ Michael T. Etmund
                                                    Michael T. Etmund




                                                2
6943090v1
